NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 1/7/2022:
The amendments to claims 1, 4 and 8 are acknowledged and accepted.
The cancellation of claims 7, 39 and 40 is acknowledged and accepted.
The addition of new claims 41 and 42 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuri Astvatsaturov (Reg. No. 64,832) on 2/5/2022.
The application has been amended as follows: 
	In claim 1, line 15, delete “a vision camera”, and replace with --a first vision camera--

In claim 1, lines 19-20, delete “a second field-of-view of the vision camera”, and replace with --a field-of-view of the first vision camera-- 
In claim 8, delete lines 2-3 (delete “a first vision camera positioned within the kiosk housing and above the barcode reader, the receipt printer, and the display unit,”)
	In claim 8, lines 8-9, deleted “a second field-of-view” and replace with --a field-of-view--
	In claim 8, line 9, deleted “a third field-of-view” and replace with --a field-of-view--
In claim 11, line 1 delete “comprising” and insert --further comprising--

Allowable Subject Matter
Claims 1, 2, 4, 5, 8-13, 41 and 42 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a first vision camera positioned within the kiosk housing and above the barcode reader; wherein the field-of-view of the imaging assembly of the barcode reader and a field-of-view of the first vision camera overlap in the product scanning region, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barkan (US 11,216,793) discloses a self-checkout kiosk having a first vision camera positioned within the kiosk housing and above the barcode reader; wherein the field-of-view of the imaging assembly of the barcode reader and a field-of-view of the first vision camera overlap in the product scanning region

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876